OPINION OF THE COURT
Per Curiam.
Respondent, Reuben A. Katz, was admitted to the practice of law in New York by the First Judicial Department on October 8, 1941. At all times pertinent to this proceeding, he has maintained an office for the practice of law in the First Judicial Department. On March 7, 1989, respondent pleaded guilty to one count of grand larceny in the third degree in *636violation of Penal Law § 155.35 based on charges that he had stolen checks totaling $112,175 from the estate of Paulette Le Corre Lydon. On December 19, 1989, respondent was sentenced by Honorable George J. Roberts to a term of five years’ probation.
Petitioner, the Departmental Disciplinary Committee for the First Judicial Department, has moved to strike respondent’s name from the roll of attorneys pursuant to Judiciary Law §90 (4) (b) on the ground that upon his conviction of a felony he ceased to be an attorney and counselor-at-law. (Matter of Reich, 128 AD2d 329.) Respondent has not interposed an answer.
Accordingly, the petition should be granted and respondent’s name stricken from the roll of attorneys.
Milonas, J. P., Ellerin, Ross, Kassal and Rubin, JJ., concur.
Petition granted and respondent’s name directed to be struck from the roll of attorneys and counselors-at-law in the State of New York, effective forthwith.